        Case 1:18-cv-00158-CKK Document 24-6 Filed 03/29/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY

                Plaintiffs,                         Civil Case No. 18-158
           v.

 U.S. DEPARTMENT              OF   HOMELAND
 SECURITY

                Defendant.


                                            ORDER


        Upon consideration of the Cross-Motions for Summary Judgment filed by the parties,

and the oppositions and replies thereto, and the entire record in this case, it is on this ______

day of ________, hereby

        ORDERED that Plaintiff’s Motion for Summary Judgment is granted; and it is

        FURTHER ORDERED, that Defendant’s Motion for Summary Judgment is denied; and

it is

        FURTHER ORDERED that Defendant shall produce to Plaintiff all of the formerly

withheld documents and portions of documents which are responsive to Plaintiff’s FOIA

request.

This is a final appealable order.

                                            __________________________

                                            United States District Judge
